DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/13/2019. Claims 1-15 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 12/13/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al, (Kao), (USNO.2008030486) .
 	As for claim 1, Kao discloses and shows in Fig. 1 a charging apparatus, comprising: a shell, a transforming (via ref’s charger) element arranged in the shell, and output interfaces arranged on the shell, wherein the charging apparatus further comprises: a charging control (within ref’s charger) element and a maximum output power control element (within ref’s charger) which are arranged in the shell; the charging control element is connected with the maximum output power control element, and the charging control element is configured to identify a target charging mode (via ref’s USB or AC adapter selection) and send the target charging mode to the maximum output power control element; the maximum output power control element is connected with the transforming element, and the maximum output power control element is configured to determine (via ref’s detecting power source) a target maximum output power corresponding to the target charging mode  according to a pre-saved correspondence relationship between each charging mode and each maximum output power; the transforming element is connected with the output interfaces, and the transforming element is configured to obtain a target output power according to the target maximum output power and charge a charging device through the output interfaces by using the target output power (par.[0014-0019,0033])
 	As for claim 2, Kao discloses and shows in Fig. 1 transforming element comprises: a first rectification circuit, an inverting transformation circuit, and a second rectification circuit (within charger); the first rectification circuit is connected with the inverting transformation circuit, and is configured to be connected with a power supply; the inverting transformation circuit is respectively connected with the maximum output power control element and the second rectification circuit; and the second rectification circuit is configured to be connected with the output interfaces and the charging control element (par.[0017-0018])
 	As for claim 10, Kao discloses and shows in Fig. 1 a charging system, comprising: a charging apparatus as claimed in claim 1, and a charging device connected with the charging apparatus (par.[0014-0019,0033]).
 	As for claim 11, Kao discloses and shows in Fig. 1  charging control method for a charging apparatus as claimed in claim 1, comprising: identifying, by a charging (par.[0014-0019,0033]).
 	As for claim 12, Kao discloses and shows in Fig. 1  charging, by the transforming element, the charging device through the output interfaces according to the target maximum output power comprises: when the target maximum output power is the target output power corresponding to the target charging mode, determining, by the transforming element (via charger), the target maximum output power as the target output power; when the target maximum output power is not the target output power corresponding to the target charging mode, adjusting, by the transforming element, the target maximum output power to the target output power under the control of the charging control element (par.[0014-0019,0033])
 	As for claim 13, Kao discloses and shows in Fig. 1  the target maximum output power is not the target output power corresponding to the target charging mode, adjusting the target maximum output power to the target output power under the control of the charging control method comprises: controlling according to the target charging mode, by the charging control element, a first switch and a second switch  (ref’s switches) to be opened and closed, so that the transforming element adjusts the target maximum output power to the target output power, wherein the transforming element (par.[0017-0018])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao and in view of Yukizane et al, (Yukizane), (USNO.2013/0009599) .
As for claim 7, Kao discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a mode selection button arranged on the shell; the charging control element is connected with the mode selection button, and the charging control element is configured to determine the target charging mode according to the mode selection button selected by a user.
Yukizane discloses and shows Fig. 4 a mode selection button arranged on the shell; the charging control element is connected with the mode selection button, and the charging control element is configured to determine the target charging mode according to the mode selection button selected by a user (par.[0068])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Kao by using a mode selection button arranged on the shell; the charging control element is connected with the mode selection button, and the charging control element is configured to determine the target charging mode according to the mode selection button selected by a user for advantages such as providing the ability to customize charging time (par.[0068]), as taught by Yukizane.
 	As for claim 8, Kao in combination with Yukizane discloses the charging control element comprises a charging mode regulation circuit and a charging control circuit; the charging mode regulation circuit is connected with the mode selection button; the (par.[0068]).
  Allowable Subject Matter
Claims 3-6,9,14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3: second rectification circuit comprises: a first rectification sub-circuit, a second rectification sub-circuit, a first switch and a second switch; wherein the second switch is serially connected between the first rectification sub-circuit and the output interfaces;
a first end of the first switch is connected with the second switch and a first tandem connection point of one output interface, and a second end of the first switch is
connected with the second rectification sub-circuit and a second tandem connection point of the one output interface; the charging control element is respectively connected with the first switch and the second switch, and the charging control element is configured to control the first switch and the second switch to be opened or closed according to the target charging mode, in combination with the remaining limitations of independent claims
Claim 9: inverting transformation circuit comprises an inverting frequency control circuit, an inversion control circuit, an inversion circuit, and a transformer; the inverting 

Claim 14: controlling according to the target charging mode, by the charging control element, the first switch and the second switch to be opened and closed comprises: when the target charging mode is a fast charging mode, controlling, by the charging control element, the first switch to be closed and controlling the second switch to be closed; when the target charging mode is a standard charging mode, controlling, by the charging control element, the first switch to be opened and controlling the second switch to be closed; when the target charging mode is a slow charging mode, controlling, by the charging control element, the first switch to be closed and controlling the second switch to be opened , in combination with the remaining limitations of independent claims.
Claim 15: controlling according to the target charging mode, by the charging control element, the first switch and the second switch to be opened and closed comprises: when the target charging mode is a dual-channel charging mode, controlling, by the charging control element, the first switch to be opened and controlling the second switch to be closed, wherein the output interfaces comprises a first output interface and a second output interface, the second switch is connected with the first output interface 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.